ORDER DISMISSING APPEAL
The appeal in the above-entitled matter, filed the 3rd day of May, 1978, having been received and considered by the Chief Justice pursuant to 7 N.T.C. 451, the Court finds:
1. The appellant faded to comply with Rule 5(d), Rules of Appellate Procedure which states that no appeal shall be heard unless the appellant has filed a Motion for Reconsideration with the District Court,
2. The filing of a Motion for Reconsideration subsequent to the appeal is not compliance with Rule 5(d).
Therefore, the appeal in the above-entitled matter is DIS*254MISSED,
The Stay of Execution, issued the 3rd day of May, 1973, is hereby VACATED.
Dated this 14th day of July, 1973.
Marie F. Neswood Acting Chief Justice Of The Navajo Nation